DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on July 18, 2022, were received. Claims 1, 6-9 and 12 have been amended. Claims 2-5, 11 and 13-25 have been cancelled.  Therefore, Claims 1, 6-10 and 12 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on April 20, 2022.

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted June 14, 2022, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	The rejection of Claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 9,539,448 B1), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-7 of the Remarks dated July 18, 2022.

6.	The rejection of Claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Shao et al. (US 2021/0249639 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-7 of the Remarks dated July 18, 2022.

Claim Rejections - 35 USC § 103
7.	The rejection of Claims 4-11 under 35 U.S.C. 103 as being unpatentable over Shao et al. (US 2021/0249639 A1), as applied to Claims 1-3, and in further view of Shao et al. (US 2021/01 76889 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-7 of the Remarks dated July 18, 2022.


8.	The rejection of Claim 12 under 35 U.S.C. 103 as being unpatentable over Shao et al. (US 2021/0249639 A1) in view of Shao et al. (US 2021/0176889 A1) and in further view of Jung et al. (US 9,539,448 B1), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-7 of the Remarks dated July 18, 2022.

9.	Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US 2021/0249639 A1) in view of Shao et al. (US 2021/0176889 A1) and in further view of Prilutsky et al. (US 2010/0136391 A1).
With regard to Claim 1, Shao et al. ‘639 disclose in Figure 1, an apparatus for a fire suppressant system, called a battery backup unit shelf (BBU) (1), the apparatus (1) comprising: an integrated battery feature, called battery modules (8a-8n), a manifold, called a supply line (10), a conduit, called a spray nozzle (12a-12n), and a control card, called a controller (6), wherein the integrated battery feature (8a-8n) includes a plurality of battery cells in an enclosure (paragraph 0028); a first end of the conduit (12a-12n) coupled to a control valve (13a-13n) on the manifold (10) and a second end of the conduit (12a-12n) coupled to the integrated battery feature (8a-8n) (paragraphs 0030- 0033); the control card (6) configured to open the control valve (13a-13n) on the manifold, wherein the control valve (13a-13n) is configured to release a suppressant cooling fluid, called a fire extinguishing agent, into the enclosure (paragraphs 0024- 0035). Shao et al. do not specifically disclose a fluid level sensor of the integrated battery feature configured to measure an amount of the suppressant cooling fluid within the integrated battery feature. 
Shao et al. ‘889 disclose in Figures 1, 2 and 4, an integrated battery feature, called a backup battery unit (1) including a plurality of battery cells (4) in an enclosure or container (2); a control mechanism (9), a fluid level sensor, called a liquid detector (10), of the integrated battery feature (1) configured to detect the presence of the cooling fluid within the integrated battery feature (1) (paragraph 0029). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shao et al. ‘639 to include a fluid level sensor, because Shao et al. ‘889 teach that this configuration allows for the detection of the presence of fluid in the container.  However, Shao et al. ‘889 do not specifically disclose the use of a fluid level sensor to measure an amount of the suppressant cooling fluid with the integrated battery feature.
Prilutsky et al. disclose in Figure 3, a battery pack (100) utilizing a thermal runaway mitigation system (300) including a pump (201) coupled to a system controller (301) which is coupled to a fluid level sensor (303) imbedded within a reservoir (203) or within a portion of the conduit (107) within the battery pack (100) (paragraph 0036).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the apparatus for a fire suppressant system of Shao et al. ‘639 and Shao et al. ‘889 to include a fluid level sensor, because Prilutsky et al. teach that this element is capable of measuring an amount of fluid in the fluid conduit in order to stop pump operation once a preset level is infringed (paragraph 0036).
The recitation, “configured to measure an amount of the suppressant cooling fluid within the integrated battery feature”, is considered functional language which imparts intended use to the structural features of the product. Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 6, Shao et al. ‘889 disclose in Figures 1, 2 and 4, an electronic rack (500) including a battery backup unit (1) and a fluid manifold conduit, called external liquid supply/return lines (532, 533), and a radiator cooling unit valve, called a heat exchanger (511), wherein a first end of the fluid manifold conduit (532, 533) is coupled to the manifold and a second end of the fluid manifold conduit (532, 533) is coupled to the radiator cooling unit valve (511); and the radiator cooling unit valve (511) is configured to divert the suppressant cooling fluid to the fluid manifold conduit (532, 533) in a first configuration (paragraphs 0040-0043). Before the effective filing date of the invention it would have bene obvious to one of ordinary skill in the art to use modify the apparatus of Shao et al. ‘639, to use the fire suppressant of Shao et al. ‘639 as the cooling fluid in the fluid manifold conduit and radiator cooling unit valve, because Shao et al. ‘889 teach that this configuration allows for external heat removal to take place (paragraph 0043).
 With regard to Claim 7, Shao et al. ‘889 disclose the radiator cooling unit valve, or heat exchanger (511) configured to divert the suppressant cooling fluid to at least one processor drawer with one or more electronic components, including pieces of IT equipment (503A-D), in a second configuration (paragraphs 0043-0045). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shao et al. ‘639 to include the radiator cooling unit valve configured to divert the suppressant cooling fluid to at least one processor drawer with one or more electronic components, because Shao et al. ‘889 teach that this configuration helps to keep improvement electronic equipment cool and safe from damage (paragraph 0050). 
With regard to Claim 8, Shao et al. ‘889 disclose in Figure 4, a cooling fluid pump, called a liquid pump (512), coupled to the radiator cooling unit valve, called a heat exchanger (511), wherein the cooling fluid pump (512) is configured to provide the suppressant cooling fluid to the radiator cooling unit valve (511) (paragraph 0043). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shao et al. ‘639 to include a cooling fluid pump coupled to the radiator cooling unit valve, because Shao et al. ‘889 teach that this configuration helps to keep improvement electronic equipment cool and safe from damage (paragraphs 0043, 0050).
With regard to Claim 9, Shao et al. ‘889 disclose in Figures 1, 2 and 4, a fan (531E, including fans (8)) disposed at a first end of the integrated battery feature (1), wherein a first end of the fan (531E, including fans (8)) is configured to direct airflow at a second end of the fan (531E, including fans (8)) towards the plurality of battery cells (4); and a mechanical fan louver assembly, including backend louver (5) and frontend louver (6), positioned at the second end of the fan (531E, including fans (8)), wherein the mechanical fan louver assembly (5, 6) is configured to create a watertight seal at the second end of the fan (531E, including fans (8)) in a closed position (paragraphs 0024- 0033, 0042). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shao et al. ‘639 to include a mechanical fan louver assembly positioned at the second end of the fan, wherein the mechanical fan louver assembly is configured to create a seal at the second end of the fan in a closed position, because Shao et al. ‘889 teach that when the louvers are closed, the container is sealed from the outside environment and creates a watertight seal that does not allow fluid to enter or exit the container (paragraph 0026). 
With regard to Claim 10, Shao et al. ‘889 disclose in Figures 1, 2 and 4, a perforation louver assembly, including a backend louver (5) and a frontend louver (6), positioned at the second end of the integrated battery feature (1), wherein the perforation louver assembly (5, 6) is configured to create a seal at the second end of the integrated battery feature (1) in a closed position (paragraphs 0024-0033). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shao et al. ‘639 to include a perforation louver assembly positioned at the second end of the integrated battery feature, wherein the perforation louver assembly is configured to create a seal at the second end of the integrated battery feature in a closed position, because Shao et al. ‘889 teach that when the louvers are closed, the container is sealed from the outside environment and creates a watertight seal that does not allow fluid to enter or exit the container (paragraph 0026). 

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US 2021/0249639 A1), Shao et al. (US 2021/0176889 A1) and Prilutsky et al. (US 2010/0136391 A1), and in further view of Jung et al. (US 9,539,448 B1).
	With regard to Claim 12, Shao et al. ‘639, Shao et al. ‘889 and Prilutsky et al. disclose the apparatus for a fire suppressant system in paragraph 9 above, but do not specifically disclose a drain positioned on a lower surface of the enclosure for the integrated battery feature, wherein the drain is configured to remove the suppressant cooling fluid from the integrated battery feature. 
Jung et al. disclose in Figures 1-4, an apparatus for a fire suppressant system, the apparatus comprising: an integrated battery feature, called a battery pack (10), a manifold, called a cap (250), a conduit, called an outlet (210), and a control card, called a control unit (300), wherein the integrated battery feature (10) includes a plurality of battery cells (11) in an enclosure; a first end of the conduit (210) coupled to a control valve (240) on the manifold and a second end of the conduit (210) coupled to the integrated battery feature (10); and the control card (800) configured to open the control valve (240) on the manifold, wherein the control valve (240) is configured to release a fire suppressant, called a fire-extinguishing chemical (201), into the enclosure (columns 3-6), and a drain, called a discharge hole (410), positioned on a lower surface of the enclosure for the integrated battery feature (10), wherein the drain (410) is configured to remove the cooling fluid, called a fire-extinguishing chemical (201), from the integrated battery feature (10) (column 7, lines 38-60). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shao et al. ‘639, Shao et al. ‘889 and Prilutsky et al. to include a drain positioned on a lower surface of the enclosure for the integrated battery feature, wherein the drain is configured to remove the suppressant cooling fluid from the integrated battery feature, because Jung et al. teach that the drain feature rapidly discharges internal gas from inside of the battery pack in order to prevent the battery pack from exploding (column 7, lines 58-60).

Response to Arguments
11.	Applicant’s arguments, see pages 6-7, filed July 18, 2022, with respect to the rejection(s) of Claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 9,539,448 B1) and  Claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Shao et al. (US 2021/0249639 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shao et al. (US 2021/0249639 A1) in view of Shao et al. (US 2021/0176889 A1) and in further view of Prilutsky et al. (US 2010/0136391 A1).

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725